                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

DOUGLAS A. HIRANO,            )             CIVIL NO. 19-00355 LEK-RT
                              )
          Plaintiff(s),       )
                              )
     vs.                      )
                              )
LUCY ZHANG, DIRECTOR, RRC, )
                              )
          Defendant(s).       )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on October 25, 2019 and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the PROPOSED

FINDINGS AND RECOMMENDATION TO DISMISS PETITION AND DENY

CERTIFICATE OF APPEALABILITY are adopted as the opinion and order of

this Court.

      IT IS SO ORDERED.

      DATED AT HONOLULU, HAWAII, November 15, 2019.



                                                     /s/ Leslie E. Kobayashi
                                                     Leslie E. Kobayashi
                                                     United States District Judge
